                   Case 19-11292-KG            Doc 483       Filed 08/20/19        Page 1 of 8



                              UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF DELAWARE
------------------------------------------------------x
                                                      :
In re                                                 : Chapter 11
                                                      :
INSYS THERAPEUTICS, INC., et al.,                     : Case No. 19-11292 (KG)
                                                      :
                  Debtors.1                           : Jointly Administered
                                                      :
------------------------------------------------------x

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON AUGUST 22, 2019 AT 2:00 P.M. (ET)2

I.       CONTESTED MATTERS GOING FORWARD:

         1.        Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a) for
                   (I) Authority to (A) Pay Certain Prepetition Wages and Reimbursable Employee
                   Expenses, (B) Pay and Honor Employee Medical and Other Benefits, and
                   (C) Continue Employee Benefits Programs, and (II) Related Relief [Docket No. 5
                   – filed June 10, 2019]

                   Objection / Response Deadline:          July 1, 2019 at 4:00 p.m. (ET); extended to
                                                           August 13, 2019 at 4:00 p.m. (ET) for the
                                                           Official Committee of Unsecured Creditors
                                                           (the “Committee”) solely with respect to
                                                           Severance Obligations

                   Objections / Responses Received:

                   A.      Informal comments received from the Committee

                   B.      Statement and Limited Objection of the Official Committee of Unsecured
                           Creditors to Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363 and
                           507(a) for (I) Authority to (A) Pay Certain Prepetition Wages and
                           Reimbursable Employee Expenses, (B) Pay and Honor Employee Medical
                           and Other Benefits, and (C) Continue Employee Benefits Programs, and

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys Development
Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT
355, LLC (0155). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.
2
  The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the August 22, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00
noon (ET) on Wednesday, August 21, 2019 to register his/her telephonic appearance in accordance with the Instructions
for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21878091v.1
                   Case 19-11292-KG       Doc 483      Filed 08/20/19   Page 2 of 8



                          (II) Related Relief [Docket No. 482 – filed August 20, 2019]

                   Related Documents:

                   i.     Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363 and 507(a)
                          (I) Authorizing Debtors to (A) Pay Certain Prepetition Wages and
                          Reimbursable Expenses, (B) Pay and Honor Employee Medical and Other
                          Benefits, and (C) Continue Employee Benefits Programs, and
                          (II) Granting Related Relief [Docket No. 49 – entered June 11, 2019]

                   ii.    Notice of (A) Entry of Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363
                          and 507(a) (I) Authorizing Debtors to (A) Pay Certain Prepetition Wages
                          and Reimbursable Expenses, (B) Pay and Honor Employee Medical and
                          Other Benefits, and (C) Continue Employee Benefits Programs, and
                          (II) Granting Related Relief and (B) Final Hearing Thereon [Docket No.
                          63 – filed June 12, 2019]

                   iii.   Amended Final Order Pursuant to 11 U.S.C. §§ 105(a), 363, and 507(a)
                          (I) Authorizing Debtors to (A) Pay Certain Prepetition Wages and
                          Reimbursable Expenses, (B) Pay and Honor Employee Medical and Other
                          Benefits, and (C) Continue Employee Benefits Programs, and
                          (II) Granting Related Relief [Docket No. 231 – entered July 3, 2019]

                   iv.    Debtors’ Statement in Support of Postpetition Severance Program and
                          Honoring Related Obligations [Docket No. 475 – filed August 19, 2019]

                   Status: The relief requested in the Motion solely with respect to the Debtors’
                           request for authority to continue and honor the Severance Program for
                           non-insiders and to satisfy the related Severance Obligations will go
                           forward. On July 3, 2019, the Court entered an order regarding the relief
                           requested in the Motion other than with respect to the Severance
                           Obligations.

         2.        Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Debtors’ Assets, (B) Scheduling Auction for and Hearing to Approve Sale
                   of Debtors’ Assets, (C) Approving Form and Manner of Notice of Sale, Auction,
                   and Sale Hearing, (D) Approving Assumption and Assignment Procedures, and
                   (E) Granting Related Relief; and (II)(A) Approving Sale of Debtors’ Assets Free
                   and Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing
                   Assumption and Assignment of Executory Contracts and Unexpired Leases, and
                   (C) Granting Related Relief [Docket No. 32 – filed June 10, 2019]

                   Sale Objection / Response Deadline: August 16, 2019 at 4:00 p.m. (ET)

                   Sale Objections / Responses Received:

                   A.     Response [of Williamson County] to Debtors’ Motion for Entry of Orders
                          (I)(A) Approving Bidding Procedures for Sale of Debtors’ Assets,

                                                   2
RLF1 21878091v.1
                   Case 19-11292-KG        Doc 483      Filed 08/20/19    Page 3 of 8



                          (B) Scheduling Auction for and Hearing to Approve Sale of Debtors’
                          Assets, (C) Approving Form and Manner of Notice of Sale, Auction, and
                          Sale Hearing, (D) Approving Assumption and Assignment Procedures,
                          and (E) Granting Related Relief; and (II)(A) Approving Sale of Debtors’
                          Assets Free and Clear of Liens, Claims, Interests and Encumbrances,
                          (B) Authorizing Assumption and Assignment of Executory Contracts and
                          Unexpired Leases, and (C) Granting Related Relief [Docket No. 275 –
                          filed July 11, 2019]

                          Status: The Debtors have resolved this response.

                   B.     Maricopa County Treasurer’s Objection to Sale of Debtors’ Assets Free
                          and Clear of Liens, Claims, Interests, and Encumbrances [Docket No. 379
                          – filed July 30, 2019]

                          Status: The Debtors are working to resolve this objection. At this time,
                                  the objection will go forward.

                   C.     Lead Plaintiff’s Limited Objection to Approval of (I) Sale of Certain
                          Assets Relating to Epinephrine and Naloxone and (II) Sale of Certain
                          Assets Relating to CBD Formulations, Syndros, and Buprenorphine
                          [Docket No. 471 – filed August 16, 2019]

                          Status: The Debtors are working to resolve this objection. At this time,
                                  the objection will go forward.

                   D.     Limited Objection and Reservation of Rights of CaremarkPCS Health,
                          L.L.C. to the Motion of Debtors for Entry of Orders (I)(A) Approving
                          Bidding Procedures for Sale of Debtors’ Assets, (B) Scheduling Auction
                          for and Hearing to Approve Sale of Debtors’ Assets, (C) Approving Form
                          and Manner of Notice of Sale, Auction, and Sale Hearing, (D) Approving
                          Assumption and Assignment Procedures, and (E) Granting Related Relief;
                          and (II)(A) Approving Sale of Debtors’ Assets Free and Clear of Liens,
                          Claims, Interests and Encumbrances, (B) Authorizing Assumption and
                          Assignment of Executory Contracts and Unexpired Leases, and (C)
                          Granting Related Relief [Docket No. 473 – filed August 16, 2019]

                          Status: The Debtors are working to resolve this objection. To the extent it
                                  is not resolved prior to the hearing, the objection will be continued
                                  to a date to be determined.

                   E.     Informal comments from the Committee

                   F.     Informal comments from the Office of the United States Trustee

                   Cure Objection / Response Deadline:     July 23, 2019 at 4:00 p.m. (ET) [Notice at
                                                           Docket No. 263], extended to August 9,
                                                           2019 for the United States of America;

                                                    3
RLF1 21878091v.1
                   Case 19-11292-KG        Doc 483      Filed 08/20/19    Page 4 of 8



                                                           August 16, 2019 at 4:00 p.m. (ET)
                                                           [Notice at Docket No. 388]

                   Cure Objections / Responses Received:

                   A.     Objection and Reservation of Rights of AptarGroup, Inc. to the Debtors’
                          Notice of Cure Costs and Potential Assumption and Assignment of
                          Executory Contracts and Unexpired Leases in Connection with Sale
                          [Docket No. 330 – filed July 23, 2019]

                          Status: The contracts subject to this objection are not being assumed and
                                 assigned to the buyers in connection with the sales going forward
                                 at this hearing. As a result, a hearing on this objection is not
                                 necessary at this time.

                   B.     Objection of Cigna Entities to Notice of Cure Costs and Potential
                          Assumption and Assignment of Executory Contracts or Unexpired Leases
                          in Connection with Sale [Docket No. 331 – filed July 23, 2019]

                          Status: The Debtors are working to resolve this objection. To the extent it
                                  is not resolved prior to the hearing, the objection will be continued
                                  to a date to be determined.

                   C.     Limited Objection and Reservation of Rights of Covance, Inc. to Notice of
                          Cure Costs and Potential Assumption and Assignment of Executory
                          Contracts and Unexpired Leases in Connection with Sale [Docket No. 335
                          – filed July 23, 2019]

                          Status: The contracts subject to this objection are not being assumed and
                                 assigned to the buyers in connection with the sales going forward
                                 at this hearing. As a result, a hearing on this objection is not
                                 necessary at this time.

                   D.     Reservation of Rights of McKesson Corporation to (1) Motion for Sale of
                          Property Free and Clear of Liens; and (2) Notice of Cure Costs and
                          Potential Assumption and Assignment of Executory Contracts and
                          Unexpired Leases in Connection with Sale [Docket No. 339 – filed July
                          23, 2019]

                          Status: The contracts subject to this objection are not being assumed and
                                 assigned to the buyers in connection with the sales going forward
                                 at this hearing. As a result, a hearing on this objection is not
                                 necessary at this time.

                   E.     Limited Objection of AmerisourceBergen Drug Corporation and Affiliates
                          to Cure Amounts and Reservation of Rights [Docket No. 340 – filed July
                          23, 2019]


                                                    4
RLF1 21878091v.1
                   Case 19-11292-KG      Doc 483      Filed 08/20/19    Page 5 of 8



                         i.     Supplemental Objection of AmerisourceBergen Drug Corporation
                                and Affiliates to Cure Amounts and Assumption and Assignment
                                of Contracts [Docket No. 472 – filed August 16, 2019]

                         Status: The Debtors are working to resolve this objection. At this time,
                                the objection with respect to setoff will go forward. To the extent
                                the objection with respect to adequate assurance or cure is not
                                resolved prior to the hearing, such objection will be continued to a
                                date to be determined.

                   F.    Objection of Cardinal Health 105, Inc. and Cardinal Health to Cure
                         Amounts Set Forth in the Notice of Cure Costs and Potential Assumption
                         and Assignment of Executory Contracts and Leases in Connection with
                         Sale [Docket No. 341 – filed July 23, 2019]

                         Status: The contracts subject to this objection are not being assumed and
                                assigned to the buyers in connection with the sales going forward
                                at this hearing. As a result, a hearing on this objection is not
                                necessary at this time.

                   G.    Limited Objection and Reservation of Rights of CaremarkPCS Health,
                         L.L.C. to the Debtors’ Notice of Cure Costs and Potential Assumption and
                         Assignment of Executory Contracts and Unexpired Leases in Connection
                         with the Sale [Docket No. 342 – filed July 23, 2019]

                         i.     Supplemental Objection and Reservation of Rights of
                                CaremarkPCS Health, L.L.C. to the Debtors’ Notice of Cure Costs
                                and Potential Assumption and Assignment of Executory Contracts
                                and Unexpired Leases in Connection with the Sale [Docket No.
                                381 – filed July 31, 2019]

                         Status: This matter is continued to a date to be determined.

                   H.    Objection of the United States to Notice of Cure Costs and Potential
                         Assumption and Assignment of Executory Contracts and Unexpired
                         Leases in Connection with Sale [Docket No. 422 – filed August 9, 2019]

                         Status: The contracts subject to this objection are not being assumed and
                                assigned to the buyers in connection with the sales going forward
                                at this hearing. As a result, a hearing on this objection is not
                                necessary at this time.

                   I.    Sutter Bay Hospitals’ Limited Objection to Proposed Asset Sale [Docket
                         No. 470 – filed August 16, 2019]

                         Status: This matter is continued to a date to be determined.

                   Related Documents:

                                                  5
RLF1 21878091v.1
                   Case 19-11292-KG        Doc 483     Filed 08/20/19   Page 6 of 8



                   i.      Declaration of Andrew Yearley in Support of Motion of Debtors for Entry
                           of Orders (I)(A) Approving Bidding Procedures for Sale of Debtors’
                           Assets, (B) Scheduling Auction for and Hearing to Approve Sale of
                           Debtors’ Assets, (C) Approving Form and Manner of Notice of Sale,
                           Auction, and Sale Hearing, (D) Approving Assumption and Assignment
                           Procedures, and (E) Granting Related Relief; and (II)(A) Approving Sale
                           of Debtors’ Assets Free and Clear of Liens, Claims, Interests and
                           Encumbrances, (B) Authorizing Assumption and Assignment of
                           Executory Contracts and Unexpired Leases, and (C) Granting Related
                           Relief [Docket No. 33 – filed June 10, 2019]

                   ii.     Order (A) Approving Bidding Procedures for Sale of Debtors’ Assets, (B)
                           Scheduling Auction for and Hearing to Approve Sale of Debtors’ Assets,
                           (C) Approving Form and Manner of Notice of Sale, Auction, and Sale
                           Hearing, (D) Approving Assumption and Assignment Procedures, and (E)
                           Granting Related Relief [Docket No. 210 – entered July 2, 2019]

                   iii.    Notice of Sale, Bidding Procedures, Auction, and Sale Hearing [Docket
                           No. 239 – filed July 3, 2019]

                   iv.     Notice of Cure Costs and Potential Assumption and Assignment of
                           Executory Contracts and Unexpired Leases in Connection with Sale
                           [Docket No. 263 – filed July 9, 2019]

                   v.      Proof of Publication in The New York Times [Docket No. 323 – filed July
                           22, 2019]

                   vi.     Affidavit of Publication in The Arizona Republic [Docket No. 324 – filed
                           July 22, 2019]

                   vii.    Notice of Extension of Bid Deadline [Docket No. 328 – filed July 22,
                           2019]

                   viii.   Supplemental Notice of Cure Costs and Potential Assumption and
                           Assignment of Executory Contracts and Unexpired Leases in Connection
                           with Sale [Docket No. 388 – filed August 2, 2019]

                   ix.     Notice of Rescheduled Auction [Docket No. 395 – filed August 3, 2019]

                   x.      Notice of (I) Cancellation of Auction for Certain of the Debtors’ Assets
                           and (II) Rescheduled Auction for Other Assets [Docket No. 401 – filed
                           August 5, 2019]

                   xi.     Notice of (I) Cancellation of Auction for Certain of the Debtors’ Assets
                           and (II) Rescheduled Auction for Other Assets [Docket No. 403 – filed
                           August 6, 2019]

                   xii.    Notice of Successful Bidder and Sale Hearing for Certain Assets Relating

                                                   6
RLF1 21878091v.1
                   Case 19-11292-KG        Doc 483      Filed 08/20/19    Page 7 of 8



                           to Epinepherine and Naloxone [Docket No. 418 – filed August 8, 2019]

                   xiii.   Notice of Successful Bidder and Sale Hearing for Certain Assets Relating
                           to CBD Formulations, Syndros, and Buprenorphine [Docket No. 420 –
                           filed August 8, 2019]

                   xiv.    Notice of Adequate Assurance for Successful Bidder for Certain Assets
                           Relating to CBD Formulations, Syndros, and Buprenorphine [Docket No.
                           426 – filed August 9, 2019]

                   Status: The hearing with respect to the sales of certain assets relating to
                          (i) Epinepherine and Naloxone and (ii) CBD Formulations, Syndros, and
                          Buprenorphine is going forward. The individual statuses with respect to
                          the sale objections and the cure objections are set forth above. To the
                          extent a cure objection is not resolved prior to the hearing, such objection
                          is continued to a date to be determined.




                                                    7
RLF1 21878091v.1
                   Case 19-11292-KG   Doc 483    Filed 08/20/19   Page 8 of 8



Dated: August 20, 2019
       Wilmington, Delaware

                                         /s/ Christopher M. De Lillo
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         Mark D. Collins (No. 2981)
                                         John H. Knight (No. 3848)
                                         Paul N. Heath (No. 3704)
                                         Amanda R. Steele (No. 5530)
                                         Christopher M. De Lillo (No. 6355)
                                         One Rodney Square
                                         920 N. King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Facsimile: (302) 651-7701

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Gary T. Holtzer (admitted pro hac vice)
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Candace M. Arthur (admitted pro hac vice)
                                         Olga F. Peshko (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007

                                         Attorneys for the Debtors
                                         and Debtors in Possession




                                             8
RLF1 21878091v.1
